                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 THOMAS B. FLETCHER                              CIVIL ACTION NO. 18-1153


 VERSUS                                          JUDGE S. MAURICE HICKS, JR.


 JULIAN C. WHITTINGTON, ET AL.                   MAGISTRATE JUDGE HAYES


                                        ORDER

       The Report and Recommendation of the Magistrate Judge having been

considered, no objections having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED that Plaintiff’s state law negligence claim against Russell Roberts

(Record Document 16) be and is hereby DISMISSED WITHOUT PREJUDICE.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 17th day of June, 2019.
